Citation Nr: 1628328	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  14-19 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

Entitlement to service connection for an acquired psychiatric disorder, to include an adjustment disorder with depressed mood, persistent depressive disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1987 to September 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In his May 2014 substantive appeal (VA Form 9), the Veteran requested a Board videoconference hearing before a Veterans Law Judge.  In December 2014, he submitted a statement indicating he no longer wanted a hearing.  Therefore, the Veteran's request for a Board hearing has been withdrawn. 38 C.F.R. § 20.704(e) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding this appeal.

The Veteran underwent a VA PTSD examination in April 2011.   The Board finds this examination inadequate due to the examiner not providing a sufficient opinion regarding the diagnosed adjustment disorder and service.   In addition, the Veteran's recent treatment records reflect treatment for major depressive disorder and PTSD, different diagnoses then found at the time of the April 2011 examination.  Therefore, a new VA examination is needed for an opinion as to whether the Veteran now has PTSD or another acquired psychiatric service that was incurred during or related to his service.


Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA or private treatment the Veteran has received for the acquired psychiatric disorder on appeal; this specifically includes VA treatment records from the Fayetteville VA Medical Center from October 2014 to the present.

2. After completing directive (1), the AOJ should request an opinion with examination from an appropriate VA psychiatrist or psychologist to determine the nature and likely etiology of any acquired psychiatric disorder.  The Veteran's record, to include this remand, must be made available to the examiner for review.  Upon review of pertinent medical history, the examiner should provide a response to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has a current acquired psychiatric disorder that is related to service?  It is requested that the rationale for this opinion include some discussion regarding the Veteran's service in the Persian Gulf and his role as a victim during a robbery.

Detailed reasons for all opinions should be provided.  If PTSD is diagnosed, the examiner should provide the stressor(s) on which this diagnosis is made.

3. The AOJ should then review the obtained VA examination report to ensure that the opinions contained therein are responsive to the questions posed.

4.  Complete any other necessary development based on the results from completing directives (1)-(3), to include any needed stressor verification (if PTSD is diagnosed).

5. The AOJ should then review the record and readjudicate the claim for service connection for an acquired psychiatric disorder.  If the issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).



